DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response to office action filed 03/15/2021.
Claims 9-11 are canceled.
Claims 1-8 and 12-23 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/07/2020 has been entered.

Response to Amendment/Arguments
112(a) Lack of Algorithm
These rejections are withdrawn in light of applicant’s remarks. 

112(a) New Matter
Regarding independent claim limitations “one or more servers configured to execute blockchain software executing a first blockchain …”, this rejection is withdrawn in light of applicant’s remarks.
Regarding independent claim limitations “one or more computing devices configured to run a second blockchain via a blockchain client application by communicating data to the one or more servers”, this rejection is withdrawn in light of applicant’s remarks.
Regarding independent claim limitations “… for which a transaction in the second blockchain does not exist …”, this rejection is withdrawn in light of applicant’s remarks.
Regarding independent claim limitations relating to one or more servers and one or more computing devices updating the first and second blockchains, respectively, in response to data received from the one or more asset devices, applicant points to PGPub para 16 as providing support. However this paragraph merely discloses the asset devices uploading data to "a blockchain". This paragraph is silent with respect to the manufacturer blockchain servers creating a transaction in the manufacturer blockchain in response to a communication being sent from one or more asset devices, and likewise, silent with respect to a provider blockchain server updating a local blockchain with a new transaction in response to a local information change being received from an asset device. Thus, these rejections are maintained. The claim 2 new matter rejections is also maintained for the same reasons.
Regarding independent claim limitations “… local information not stored in the transaction in the first blockchain …”, this rejection is withdrawn in light of applicant’s remarks.
Regarding claims 3, 14 and 18, applicant contends the client interface software is configured to communicate with servers to create new transactions, however the cited paragraph 38 is silent with respect to this feature. Thus, these rejections are maintained.
Regarding claim 4, no remarks were provided by applicant. Thus, this rejection is maintained.
Regarding claim 20, applicant points to paragraph 76 as providing support. However, this paragraph supports examiners rejection that the second class of transactions comprise geographic location, not a first class of transactions. Thus, the rejection is maintained.
Regarding claims 21-23, these rejections are withdrawn in light of applicant’s remarks.

112(a) Broader than the Specification
These rejections are withdrawn in light of applicant’s remarks and claim amendments.

112(b) Narrative Language
These rejections are withdrawn in light of applicant’s remarks and claim amendments. 

112(b) Hybrid Claim – Functionality Not Attributed To Claimed Structure
These rejections are withdrawn in light of applicant’s remarks and claim amendments.

112(b) Relative Term
Regarding claim limitation “new”, this rejection is withdrawn in light of applicant’s remarks and claim amendments.
Regarding claim limitations “globally relevant” and “locally relevant”, applicant points to para 76 of the PGPub. However, para 76 states for both globally relevant transactions and locally relevant transactions, that these transactions are “associated with usage of the particular device or instance of software.” In other words, both are defined the same. The only difference noted between the two transaction types in para 76 comprise a single example of each, that being a “feature license” for globally relevant transactions, and “geolocation of the asset” for locally relevant transactions. However, regarding these two examples, no definition is provided, nor a standard for ascertaining the requisite degree. Therefore, one or ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, these rejections are maintained.

112(b) Unclear Scope
Regarding claim 1, applicant contends the claim is explicitly clear, but does not address that the claim recites limitations directed to functionality of a first blockchain, which the system does not comprise. Thus, the rejection is maintained. Examiner suggests to reword claim 1 in order for the system to comprise the first blockchain.
Regarding the claim 1 rejection directed to clarity whether the blockchain is executed by the server alone or in combination with blockchain software, this rejection is withdrawn in light of applicant’s remarks and claim amendments.
Regarding claim 5, applicant contends the one or more entities are not claimed. Examiner respectfully disagrees as the claim recites limitations that are directed to functionality of the one or more entities. Thus, the rejection is maintained. Examiner suggests to reword claim 5 in order for the system to comprise the one or more entities.
Regarding claim 17, applicant contends the recitation of the “asset devices,” “software executing on asset devices” and the “block chain client application” are describing the data received or stored via the operations encoded on the claimed tangible, non-transitory computer readable storage media. Examiner respectfully disagrees as the noted limitations in the claim are directed to functionality of the “first blockchain,” “software,” “blockchain core software” and “one or more computing devices.” Thus, these rejections are maintained. Examiner suggests to strike through this language in order to overcome the rejection.

101
Applicant contends the basis of the rejection is based on Examiner declining to give the functional limitations of claim 17 patentable weight. Examiner respectfully disagrees as this basis is not stated in the rejection.
Applicant also makes an argument based on Ex parte Smith. With respect to applicant’s argument, the basis of Examiner’s 101 determination is Alice, not Ex parte Smith. Under Alice, the claims continue to be not patent eligible.
Applicant further contends that the recitations of claim 17 are integrated into a practical application. Specifically, applicant contends claim 17 is clearly directed to the practical application of “tracking ownership and usage of devices or software” through the use of a blockchain. Examiner respectfully disagrees. First, what applicant contends is an improvement is merely an improvement in the judicial exception itself, and not an improvement in computers nor technology. And second, use of a blockchain merely serves as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment.

102
This rejection is withdrawn in light of applicant’s remarks and claim amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1
Claims 17-20 are directed to one or more tangible non-transitory computer readable storage media (i.e. manufacture). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 17 recites (i.e., sets forth or describes) chain of custody tracking of devices or software, an abstract idea. Specifically, but for the additional elements, Claim 17 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions, such as sales activities or behaviors or business relations. 
tracks ownership and usage of asset devices or software executing on the asset devices
each transaction … including an asset identifier comprising a unique value associated with one of the asset devices or software executing on the one of the asset devices and an owner identifier comprising a unique value associated with an owner of the one of the asset devices or software executing on the one of the asset devices
generating a new transaction … for a new one of the asset devices or software executing on the one of the asset devices for which a transaction … does not exist
wherein the transaction comprises an asset identifier for the new one of the asset devices or software executing on the one of the asset devices for which a transaction … does not exist and an owner identifier to whom the new one of the asset devices or software executing on the one of the asset devices for which a transaction … does not exist is sold
receiving … data indicative of updates as to ownership and usage of the asset devices or software executing on the asset devices
adding, in response to receiving the data indicative of updates as to ownership and usage of the asset devices or software executing on the asset devices, a new transaction … comprising a new owner identifier and data indicative of when an update or change of ownership and usage took place
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 17 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements "executing a first blockchain on one or more servers that", "wherein executing the first blockchain comprises", "in the first blockchain", "from blockchain core software executing a second blockchain and running on one or more computing devices that communicate with the one or more servers", “wherein the second blockchain is connected to the first blockchain in a nested fashion” and "to the first blockchain" merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims.

Step 2B
The additional elements, taken individually and in combination, do not result in claim 17, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 18-20 further recite (i.e., set forth or describe) the abstract idea of chain of custody tracking of devices or software. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter
Claim 1 recites “wherein the one or more servers are configured to update, in response to first data received from the one or more asset devices, the first blockchain with data indicative of a globally relevant update or change made to the one or more asset devices or software executing on the one or more asset devices”. The PGPub discloses a communication sent from the provider blockchain servers to the manufacturer blockchain servers indicating that a new feature was enabled on the product, wherein the manufacturer blockchain servers then create a transaction in the manufacturer blockchain to reflect the feature update (see para 69). However, the PGPub is silent with respect to this communication being sent from one or more asset devices. New matter is added.
Claim 1 recites “wherein the one or more computing devices are configured to update, in response to second data received from the one or more asset devices, the second blockchain with data indicative of a locally relevant update or change made to the one or more asset devices or software executing on the one or more asset devices”. The PGPub discloses a provider blockchain server updating a local blockchain with a new transaction regarding a local information change about a product (see para 68). However, the PGPub is silent with respect data regarding this local information change being received from an asset device. New matter is added.
Claim 2 recites “Wherein the blockchain client interface software is configured to communicate to the one or more servers an indication of an update or change to the one or more asset devices or software executing on the one or more asset devices”. The PGPub discloses a communication sent from the provider blockchain servers to the manufacturer blockchain servers indicating that a new feature was enabled on the product, wherein the manufacturer blockchain servers then create a transaction in the manufacturer blockchain to reflect the feature update (see para 69). However, the PGPub is silent with respect to this communication being sent from one or more asset devices. New matter is added.
Claim 3 recites “Wherein the blockchain client interface software is configured to communicate to the one or more servers, at a predetermined interval, an indication comprising an asset identifier and an owner identifier for the one or more asset devices executing the blockchain client interface software”. The PGPub discloses an asset creating a new transaction at regular intervals (see para 38). However, the PGPub is silent with respect to the asset communicating with the manufacturer servers at regular intervals. New matter is added.
Claim 3 recites “Wherein the one or more servers running the blockchain software are configured to add a new transaction in the first blockchain in response to receiving the indication”. The PGPub discloses a communication sent from the provider blockchain servers to the manufacturer blockchain servers indicating that a new feature was enabled on the product, wherein the manufacturer blockchain servers then create a transaction in the manufacturer blockchain to reflect the feature update (see para 69). However, the PGPub is silent with respect to this communication being sent from one or more asset devices. New matter is added.
Claim 4 recites “wherein the one or more servers are configured to send, in response to determining that the owner identified by the owner identifier for the one or more asset devices is a registered owner, a validation response to the blockchain client interface software indicating the one or more asset devices are permitted to continue operation”. The PGPub discloses a provider blockchain server receiving a validation request from an asset device and sending a validation response back to the asset device (see para 75). However, the PGPub is silent with respect to the manufacturer blockchain server communicating a validation response directly to the asset device. New matter is added.
Claim 13 recites “updating, by the one or more servers, in response to first data received from the one or more asset devices, the first blockchain with data indicative of a globally relevant update or change made to the device or instance of software”. The PGPub discloses a communication sent from the provider blockchain servers to the manufacturer blockchain servers indicating that a new feature was enabled on the product, wherein the manufacturer blockchain servers then create a transaction in the manufacturer blockchain to reflect the feature update (see para 69). However, the PGPub is silent with respect to this communication being sent from one or more asset devices. New matter is added.
Claim 13 recites “updating, by the one or more computing devices in response to second data received from the one or more asset devices, the second blockchain with data indicative of a locally relevant update or change made to the device or instance of software”. The PGPub discloses a provider blockchain server updating a local blockchain with a new transaction regarding a local information change about a product (see para 68). However, the PGPub is silent with respect data regarding this local information change being received from an asset device. New matter is added.
Claim 14 recites “creating, at the one or more servers at a predetermined interval, a new transaction on the first blockchain”. The PGPub discloses an asset creating a new transaction at regular intervals, not the manufacturers server (see para 38). New matter is added.
Claim 18 recites “creating, at a predetermined interval, a new transaction on the first blockchain”. The language cannot be found in Applicant’s specification. Rather, paras 38 discloses this operation is performed by the asset, not the manufacturer server. New matter is added.
Claim 20 recites “wherein the first class of transactions comprise data indicative of a geographical location of the asset devices or software executing on the asset devices”. The PGPub discloses “the second class of transactions are locally relevant transactions (such as geolocation of the asset)” (see para 76). However, the PGPub is silent with respect to the first class of transactions being locally relevant transactions (such as geolocation of the asset). New matter is added.
Claims 2-8, 12, 14-16 and 18-23 are also rejected as they depend from either claims 1, 13 or 17.

The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 1-8 and 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Relative Term
Claims 1, 13, 21 and 23 recite the term "globally relevant". However, the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one or ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1, 13 and 22 recite the term "locally relevant". However, the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one or ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-8, 12, 14-16 and 18-23 are also rejected as they depend from either claims 1, 13 or 17.



Unclear Scope
Claim 1 is directed to a system comprising one or more asset devices, one or more servers, and one or more computing devices. However, the claim recites limitations directed to a “first blockchain” (e.g. “one or more servers configured to execute blockchain software executing a first blockchain that tracks ownership and usage of the one or more asset devices or software executing on the one or more asset devices”). According to figure 1, items 110, 120 (1…N), and 130, and figure 2, item 210 as well as para 15 (“Thus, as explained in more detail hereinafter, the instances of the blockchain core software 170(1)-170(M) provide access to the blockchain above and beyond that permitted by a customer server or customer user device.”) and para 18, the “blockchain” is not part of a server. As such, it is unclear whether the claims are solely directed towards the system comprising one or more asset devices, one or more servers, and one or more computing devices, or a combination of the system comprising one or more asset devices, one or more servers, and one or more computing devices with the first blockchain. Therefore, the scope is unclear. See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claim 5 is directed to a system comprising one or more asset devices, one or more servers, and one or more computing devices. However, the claim recites limitations directed to “one or more entities” (e.g. “Wherein the one or more servers are owned or controlled by one or more entities designated to have permission to run the blockchain software for the first blockchain”). As such, it is unclear whether the claims are solely directed towards the system comprising one or more asset devices, one or more servers, and one or more computing devices, or a combination of the system comprising one or more asset devices, one or more servers, and one or more computing devices with the one or more entities. Therefore, the scope is unclear. See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claim 17 is directed to one or more tangible non-transitory computer readable storage media. However, the claim recites limitations directed to a “first blockchain” (e.g. “executing a first blockchain on one or more servers that tracks ownership and usage of asset devices or software executing on the asset devices”). As such, it is unclear whether the claims are solely directed towards the one or more tangible non-transitory computer readable storage media, or a combination of the one or more tangible non-transitory computer readable storage media with the first blockchain. Therefore, the scope is unclear. See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claim 17 is directed to one or more tangible non-transitory computer readable storage media. However, the claim recites limitations directed to “software” (e.g. “executing a first blockchain … software executing on the asset devices …”). As such, it is unclear whether the claims are solely directed towards the one or more tangible non-transitory computer readable storage media, or a combination of the one or more tangible non-transitory computer readable storage media with the software. Therefore, the scope is unclear. See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claim 17 is directed to one or more tangible non-transitory computer readable storage media. However, the claim recites limitations directed to a “blockchain core software” (e.g. “receiving from blockchain core software executing a second blockchain and running on one or more computing devices …”). As such, it is unclear whether the claims are solely directed towards the one or more tangible non-transitory computer readable storage media, or a combination of the one or more tangible non-transitory computer readable storage media with the blockchain core software. Therefore, the scope is unclear. See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claim 17 is directed to one or more tangible non-transitory computer readable storage media. However, the claim recites limitations directed to “one or more computing devices” (e.g. “receiving … one or more computing devices that communicate with the one or more servers …”). As such, it is unclear whether the claims are solely directed towards the one or more tangible non-transitory computer readable storage media, or a combination of the one or more tangible non-transitory computer readable storage media with the one or more computing devices. Therefore, the scope is unclear. See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claims 2-8, 12 and 18-22 are also rejected as they depend from either claims 1 or 17.

Lack of Antecedent Basis
Claim 13 recites "generating, in the first block chain via the blockchain software …" without proper antecedent basis. Appropriate correction is needed.
Claims 14-16 and 23 are also rejected as they depend from claim 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arastoo (Ari) Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arastoo (Ari) Shahabi/Examiner, Art Unit 3685       

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685